Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 08/16/2021 is entered. Claims 1-18 are canceled. New claims 19-32 are added which are pending for examination.

Continuation
2.	This application filed 05/26/2021 is a division of 15445884, filed 02/28/2017 ,now U.S. Patent #11042916, 15445884 claims priority from Provisional Application 62301575, filed 02/29/2016. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
3.	Double Patenting rejection: This application is Divisional of parent Application 15445884, filed 02/28/2017 ,now U.S. Patent #11042916, hereinafter parent’916. The claims filed in the instant Application and the claims patented in the parent application, now patent ‘916, have a different  narrowed down scope as compared to when they were restricted in the  requirement for restriction of Species was filed 05/17/2019 in the parent application. Since the narrowed down limitations of the instant application would have been obvious over the patent’916 claims, 
a nonstatutory double patenting rejection double patenting rejection is justified.

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 , 15-16 of U.S. Patent No. 11, 042, 916, hereinafter Patent ‘916. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference [see below the comparison of highlighted limitations of the patnet’916 claim 1 and  the limitations in italics of claim 19 of the instant application], is the term used as an implanted medical device in the patnt’916 claims as against wearable device in the claims of the instant application. However, all other details, functions and steps are same rendering the implanted medical device interchangeable with the wearable device

Claim 1 of patent’916:
1. A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising: 
a) maintaining at least one database having information stored therein, at least a portion of the information obtained from a plurality of implanted medical devices each implanted in a respective owner, the plurality of implanted medical devices each comprising a sensor configured to detect or measure one or more operational properties of the implanted medical device and to generate information corresponding to the one or more operational properties, said database being organized as a plurality of records, each record associated with a respective owner and having a plurality of fields each having information associated therewith; 
b) receiving a request comprising: i) a specification for a dataset identifying one or more fields, specified information associated with the one or more identified fields, and a specified quantity of records to be included in the dataset, wherein the specified information comprises a type of implanted medical device, and at least one of the one or more operational properties of the type of implanted medical device, and ii) a specification for consideration specifying a compensation to be provided to the respective owner of the information; 
c) determining if one or more records satisfy the request by: i) searching said database to find records that contain some or all of the specified information and that satisfy the specification for consideration; and ii) retrieving information from at least some of the found records; and 
d) forming a productized dataset comprising at least some of the retrieved information.

	Claim 19 of the  instant Application:

19. A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising: 
a) maintaining at least one database having information stored therein, at least a portion of the information obtained from a plurality of wearable devices each worn by a respective owner, the plurality of wearable devices each comprising a sensor configured to detect or measure one or more operational properties of the wearable device and to generate information corresponding to the one or more operational properties, said database being organized as a plurality of records, each record associated with a respective owner and having a plurality of fields each having information associated therewith; 
b) receiving a request comprising: i) a specification for a dataset identifying one or more fields, specified information associated with the one or more identified fields, and a specified quantity of records to be included in the dataset, wherein the specified information comprises a type of wearable device, and at least one of the one or more operational properties of the type of wearable device, and ii) a specification for consideration specifying a compensation to be provided to the respective owner of the information; 
c) determining if one or more records satisfy the request by: i) searching said database to find records that contain some or all of the specified information and that satisfy the specification for consideration; and ii) retrieving information from at least some of the found records; and 
d) forming a productized dataset comprising at least some of the retrieved information.

	The limitations of dependent claims 20-32 of the instant application, when compared,   are similar to the limitations of dependent claims  2-12 and 15-16 of the patent’916 respectively such that the dependent claims 20-32 of the instant application would have been obvious over, the patent claims 2-12 and 15-16. 

4. 	Claims 19-32 are patent eligible:
	Step 1 analysis: claims 19-32 are to manufacture of a non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, which are statutory (Step 1: Yes).
Step 2A Prong 1 Analysis:
	Limitations of claim 19 comprising the steps of “a) maintaining at least one database having information stored therein, at least a portion of the information obtained from a plurality of wearable devices each worn by a respective owner, the plurality of wearable devices each comprising a sensor configured to detect or measure one or more operational properties of the wearable device and to generate information corresponding to the one or more operational properties, said database being organized as a plurality of records, each record associated with a respective owner and having a plurality of fields each having information associated therewith; 
b) receiving a request comprising: i) a specification for a dataset identifying one or more fields, specified information associated with the one or more identified fields, and a specified quantity of records to be included in the dataset, wherein the specified information comprises a type of wearable device, and at least one of the one or more operational properties of the type of wearable device, and ii) a specification for consideration specifying a compensation to be provided to the respective owner of the information; c) determining if one or more records satisfy the request by: i) searching said database to find records that contain some or all of the specified information and that satisfy the specification for consideration; and ii) retrieving information from at least some of the found records; and d) forming a productized dataset comprising at least some of the retrieved information”, when considered  per “2019 PEG Step 2A, prong 1”, they do not  fall within “Mathematical Concepts”, and/or “Mental Processes”  and/or “Certain Methods of Organizing Human Activity”. Thus claim 19 and its dependent claims 20-32  are patent eligible.

5.	Prior art discussion:
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDSs’  filed 08/13/2021, 12/20/2021, and 04/11/2022; reviewed parent application 15445884, filed 02/28/2017 ,now U.S. Patent #11042916 . 

	The prior art of record, alone or combined, neither teaches nor renders obvious the steps implemented by a computing system, comprising, as a whole, of maintaining at least one database having information stored therein, at least a portion of the information obtained from a plurality of wearable devices each worn by a respective owner, the plurality of wearable devices each comprising a sensor configured to detect or measure one or more operational properties of the wearable device and to generate information corresponding to the one or more operational properties, said database being organized as a plurality of records, each record associated with a respective owner and having a plurality of fields each having information associated therewith,  receiving a request comprising: a specification for a dataset identifying one or more fields, specified information associated with the one or more identified fields, and a specified quantity of records to be included in the dataset, wherein the specified information comprises a type of wearable device, and at least one of the one or more operational properties of the type of wearable device, and a specification for consideration specifying a compensation to be provided to the respective owner of the information, and determining if one or more records satisfy the request by searching said database to find records that contain some or all of the specified information and that satisfy the specification for consideration, and retrieving information from at least some of the found records, and forming a productized dataset comprising at least some of the retrieved information.

6.	Best prior art references of record:

	(i)	O’Neil et al [US 20090119222 A1, see claim 1] discloses an electronic bazaar operating on a distributed, electronic network, comprising an advertiser agent, a seller and a buyer, such that the advertiser sell’s the seller’s  personal information to a buyer  wherein  a product database for storing product information concerning the products or services for trade are accessible to the buyer and the advertiser.

	(ii)	Sillay et al. [US 20140257047 A1;See para 0166] discloses a mobile data acquisition device is strapped to an individual's limb or to a wrist or ankle or hand or foot, or held by a hand, in order to sense motion, or attached to the neck or head to sense orientation or motion (FIG. 105B), wherein the includes one or more sensors, to determine orientation, velocity, and/or acceleration in one or more axes or degrees of freedom with respect to that coordinate frame of reference and such sensed orientation or motion may be temporarily stored within the memory of the device 5210 and optionally processed 5225 using the stored program 175 to obtain objective measurement data 210, and uploaded to a computer server 910 using a communication link.
 
	(iii)	Bartley, Sr. et al. [US 2008/0290159 A1; see paras 0010-0011 and 0020-0021] discloses a wearable device with an RFID chip including the user’s personal and medical information so that it helps to track the users in a venue. The system also comprises creating a database of personal and medical information.
	NPL reference:
	(iv)	ROFT, Steve, "The Data Brokers : Selling  your Personal Information” pp1-8, extracted from Google on 09/04/2014 is script from "The Data Brokers ”aired on 03/09/2014 on 60 Minutes CBS ; cited in the IDS filed 08/13/2021 discloses that data brokers collect, analyze and package sensitive personal information for selling to advertisers and even to the government. Data is mined from the mobile devices of the users. The information could relate to diseases, genetic problems, psychiatric problems etc.

	Foreign reference:
	(v)	WO 9722297  A1 [See “Background of the Invention and text associated with Fig.3 A] discloses wearable devices for storing medical information related to the person wearing the device and Fig 3A shows a process of both creating and updating database records in medical information record system.

	(vi)	Matos [US 20080300659 A1; see claim 1] discloses an automatically self-controlled implantable medical device (IMD) and remotely controlled by a medical expert, said apparatus comprising, in combination: (a) a first transmitting/receiving (T/R) device for transmitting medical data sensed from said patient to, and for receiving control signals from, a remote location.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Wang et al. [US 2016/0019858; see para 0056] discloses that a wearable device displays collected user’s health data.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625